 Case 6:20-cv-01491-PDB Document 33 Filed 09/13/21 Page 1 of 1 PageID 1314


                          United States District Court
                           Middle District of Florida
                               Orlando Division

LAURA JEAN EHMER,

            Plaintiff,

v.                                                           NO. 6:20-cv-1491-PDB

ACTING COMMISSIONER OF SOCIAL SECURITY,

            Defendant.


                                      Order

      Before the Court is the Acting Commissioner of Social Security’s unopposed
motion to reverse the decision below and remand the case for the Acting
Commissioner to take certain action. Doc. 32. Given the absence of opposition and
based on the authority described in the motion, the Court:

      1.    grants the motion, Doc. 32;

      2.    reverses the decision under sentence four of 42 U.S.C. § 405(g);

      3.    remands the case with directions to affirm the favorable portion
            of the Administrative Law Judge’s decision, remand the period
            before October 1, 2019, for a new hearing before a different
            Administrative Law Judge, obtain new medical expert evidence,
            and reconsider Laura Jean Ehmer’s age change in determining
            the date of disability; and

      4.    directs the clerk to enter judgment for Laura Jean Ehmer and
            against the Acting Commissioner of Social Security and close the
            file.

      Ordered in Jacksonville, Florida, on September 13, 2021.
